Order entered September 30, 2021




                                      In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00777-CV

                  IN RE JAY SANDON COOPER, Relator

          Original Proceeding from the County Court at Law No. 6
                           Collin County, Texas
                   Trial Court Cause No. 006-86065-2019

                                   ORDER
                 Before Justices Schenck, Nowell, and Garcia

     In accordance with this Court’s opinion of this date, this proceeding is

DISMISSED for want of jurisdiction.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE